Title: From John Quincy Adams to Caroline Amelia Smith De Windt, 9 August 1826
From: Adams, John Quincy,Quincy, Josiah, III
To: De Windt, Caroline Amelia Smith,Smith, John Adams,Johnson, Abigail Louisa Smith Adams,Smith, William Steuben


				To William Steuben Smith, Washington D.C.John Adams Smith—Madrid Spain—Mrs. Caroline Amelia DeWint—Fishkill landing. New YorkMrs. Abigail Louisa Smith Johnson. Utica. New York
					
					Quincy 9 August 1826
				
				The Executors of the last Will and Testament of John Adams, late of Quincy deceased, enclose herewith a Copy of the said Will, in which you are interested as Devisees. We also deem it proper to give you notice that the said Will has been proved before the Judge of Probate for the County of Norfolk in the Commonwealth of Massachusetts. That we have given the bond required by law for the return of an Inventory of the Estate real and personal of the deceased within three months; and to render an account of our Administration of the estate within twelve months from this time. And you will if you think fit be present in person or by your Attorney on those occasions, to state your objections if any you have to our proceedings in the premisesYour friends
				
					(Signed) John Quincy Adams(Signed) Josiah QuincyExecutors—
				
				
			